1
                            UNITED STATES DISTRICT COURT
2
                         SOUTHERN DISTRICT OF CALIFORNIA
3
4     UNITED STATES OF AMERICA              )   Case No. 19-CR-00665-GPC
                                            )
5                       Plaintiff,          )   JUDGMENT AND ORDER OF
                                            )   DISMISSAL OF INFORMATION
6           v.                              )
                                            )
7     ALEXIS GULUARTE-ALVAREZ               )
                                            )
8                       Defendant.          )
                                            )
9
10         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
11         IT IS HEREBY ORDERED that the Information in the above-entitled case be
12   dismissed without prejudice.
13         IT IS SO ORDERED.
14         DATED:      6/12/19       .
15
16
17                                       HONORABLE GONZALO P. CURIEL
                                         United States District Judge
18
19
20
21
22
23
24
25
26
27
28
